_ By JUDGE CRENSHAW.
We are of opinion, that _ since the repeal of that statute, a judgment by default, and return of nullabonci, is evidence of a devastavit, t.o the *287amount of the judgment. In 14 Johnson’s Reports,a referred to in the brief, it is said “to be now weli settled, if a judgment is recovered against an executor, by default or confession, and that in a suit upon it, suggesting a deva-stavit, the production of the record of such judgment, would be conclusive of that fact.” In 1 Johnson’s Cases,b the same rule was recognised, and the Court further declared “that if the party does not avail himself of the opportunity of pleading a matter to the original action, he cannot afterwards plead it in another action, founded on a judgment obtained in the first.” In 4th Cowen, 1 Hays and Monroe’s Reports, the same doctrine is established to the lull extent.
The executor was bound to know whether the assets in hand were or were not sufficient to satisfy the plaintiff’s debt, and in order to protect himself against personal liability, he should have pleaded the matter to the first action. Having failed todo so, the judgment by default in the first action, fixed his personal liability, and it was too late to plead to the second action, suggesting a devastavit, that the estate had been represented insolvent.
In support of the errors assigned, the provision of the statute, which declares “that no action shall be commenced or sustained, against an executor or administrator, alter the estate has been represented insolvent,” has been relied on. The conclusion of the Court in the present case, does not violate the provisions of that statute. If Gar-row’s personal liability was fixed by the first judgment, the second action was not against him in his representative character of executor, but was against him in his individual character on that personal liability. After he had become responsible for the debt out of his own estate, by failing to plead to the first action, he cannot insist on the benefit of the statute, to protect him against the action, suggesting a devastavit. If, from the situation of the testator’s estate, the executor was unable to ascertain its insolvency, in time to plead that matter to the action, yet if he had no assets then in hand, or not enough to satisfy the debt, by a plea of plene adminisiravit, ox plene ad-ministravitprseter, to the first action, he might have protected himself against all liability in the second action.
It is said in the written argument, that the judgment of the Circuit Court is unjust, in seeking to make the executor liable out of his own estate, for the debt of his testator, without having received any consideration. Thejudgment *288possibly have that effect, but we have no power to remedy the evil; we must declare the law as we believe it to exist; wc cannot bend it to suit particular cases or individuals. This Court is of opinion, the judgment of the Court must be affirmed.
Judgment affirmed.
Lipscomb, not sitting.

 Page 449


 Page 277.